Citation Nr: 0000848	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  90-46 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
(formerly § 351) for residuals of hepatitis resulting from 
treatment rendered by the VA during 1956 hospitalization.

2  Entitlement to an increased (extraschedular) rating for 
duodenal ulcer disease with postoperative residuals, 
evaluated as 60 percent disabling prior to November 1, 1999.

3.  Entitlement to restoration of a 60 percent rating for 
duodenal ulcer disease disability, from November 1, 1999 
onward.

4  Entitlement to a total rating for compensation purposes 
based upon individual unemployability


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from April 1952 
to September 1955.  This case originally came before the 
Board on appeal from an August 1989 rating decision by the 
Boise, Idaho, Regional Office (RO) which, in part, confirmed 
a 40 percent evaluation for duodenal ulcer disease with 
postoperative residuals and denied a total rating based upon 
individual unemployability, as well as entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for residuals of 
hepatitis alleged to be the result of a 1956 VA 
hospitalization.  

By a September 1992 rating decision, the evaluation for 
duodenal ulcer disease with postoperative residuals was 
increased from 40 percent to 60 percent, effective June 12, 
1989, (the date of the reopened claim for an increase).  
However, it is presumed that the appellant was seeking the 
maximum benefit allowed by law and regulation, in this case 
possible through the assignment of an extraschedular 
evaluation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Subsequently, the RO issued a rating decision in August 1999, 
in which the appellant's evaluation was reduced to 40 
percent, effective November 1, 1999; the appellant appealed 
this reduction.  Therefore, the increased rating issues are 
as delineated on the title page of this decision.

The case was last remanded by the Board in September 1997, 
for additional evidentiary development.  The Board notes 
that, pursuant to the remand directives, the RO issued a 
rating decision in October 1997, which denied reopening of 
the appellant's service connection claim for a back disorder 
and which denied service connection for gallbladder disease 
secondary to hepatitis.  Because the appellant has neither 
initiated nor completed the procedural steps necessary for an 
appeal of either of these issues, the Board has not included 
them in its consideration of the issues on appeal.

The Board also notes that, effective October 1, 1997, 
38 U.S.C.A. § 1151 was amended such that negligence would 
generally have to be shown by the VA for a claimant to obtain 
compensation under the statute.  This amendment, however, 
does not apply to cases filed prior to the effective date.  
Pub. L. No. 104- 204, § 422(a)-(c) (1996).  As this claim was 
filed prior to the effective date, the former statute must be 
applied.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in 
the present case, the former statute, as discussed below, is 
more favorable to the appellant).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant does not currently manifest any clinically 
significant residuals of a past hepatitis infection.

3.  The appellant's duodenal ulcer disease is manifested by 
complaints of daily upper abdominal distress as well as 
diarrhea.  Nausea, bleeding, and weight loss with 
malnutrition and/or anemia are not currently shown and the 
appellant has not been hospitalized due to this disorder in 
the past several years.

4.  The March 1998 upper GI testing contained no evidence 
demonstrating the presence of a duodenal ulcer.

5.  Prior to November 1, 1999, pronounced symptoms with 
periodic or continuous pain unrelieved by standard ulcer 
therapy with periodic vomiting, recurring melena or 
hematemesis, and weight loss, resulting in total incapacity 
have not been found to be present.

6.  In June 1999, the RO proposed to reduce the schedular 
rating for the appellant's service-connected duodenal ulcer 
disability from 60 percent to 40 percent.  The appellant was 
notified of this proposed reduction that same month; he was 
also notified that he had 30 days to request a hearing and 60 
days to submit additional evidence.

7.  In August 1999, the RO reduced the disability evaluation 
for the service-connected duodenal ulcer disability from 60 
percent to 40 percent rating, to take effect on November 1, 
1999.

8.  The medical evidence does clearly reflect that the 
appellant's duodenal ulcer disability has undergone material 
improvement that is reasonably certain to continue under the 
ordinary conditions of life.

9.  The appellant's only service-connected disability is 
duodenal ulcer disease with post-operative residuals, 
currently rated at 40 percent disabling.

10.  The appellant has a high school education and employment 
experience as a plasterer and lather from 1958 to 1971.  He 
apparently last worked full-time in 1971.

11.  The appellant's service-connected disability does not 
render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability of the liver 
classified as residuals of hepatitis as a result of surgery 
performed in a VA hospital in 1956.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).

2.  Prior to November 1, 1999, the criteria for an evaluation 
in excess of 60 percent for a duodenal ulcer had not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Codes 7305, 7306, 7308, 7323, 7332, 7348 (1999).

3.  The rating for the duodenal disease disability has been 
properly reduced to 40 percent, and the criteria for 
restoration of a 60 percent evaluation for the disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.114, Diagnostic 
Codes 7305, 7306, 7308, 7323, 7332, 7348  (1999).

4.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  For the reasons set forth below, 
it is concluded that all development legally required and 
indicated has been completed.

I.  38 U.S.C.A. § 1151 Claim.

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id. 

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  Subsequently, the Court's Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993).  On December 12, 1994, after 
further appellate action, the United States Supreme Court 
(Supreme Court) issued its decision in the case, affirming 
the decisions of the Court of Veterans Appeals and the Court 
of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  As a result, the fault, negligence, or accident 
requirement set forth in 38 C.F.R. § 3.358(c)(3) was 
invalidated on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3), in order to conform 
the regulation to the decision of the Supreme Court.  The 
Board notes that the appellant's § 1151 claim was filed in 
March 1989, and that the rating decision denying that claim 
was issued in February 1996.

In this case, the appellant claims that he has suffered from 
liver pathology related to hepatitis he acquired after being 
transfused with blood in a VA hospital in 1956.  38 C.F.R. 
§ 3.358, the regulation implementing 38 U.S.C.A. § 1151, 
provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358.  The appellant 
is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contention that it was the 1956 blood 
transfusion rendered by VA physicians that caused the 
appellant to suffer from the additional disability (hepatitis 
residuals) he claims.  King v. Brown, 5 Vet. App. 19, 21 
(1993) held that "evidentiary assertions [by the veteran] 
must also be accepted as true for the purpose of determining 
whether the claim is well grounded.  Exceptions to this rule 
occur when the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the 
person making the assertion."  In this case, the evidentiary 
assertions by appellant as to the § 1151 claim are beyond the 
competence of the person making the assertions, as will be 
explained.

The appellant testified during his May 1990 personal hearing 
at the RO that he was told at the time of his hospitalization 
for jaundice that the transfusions he received at a VA 
hospital were the cause of his hepatitis.  See Hearing 
Transcript p. 4.  

Review of the evidence of record reveals that the appellant 
was examined by his private cardiologist in July 1998; he 
complained of losing weight and having a borderline appetite.  
The appellant also reported that he fatigued easily.  On 
physical examination an enlarged and pulsatile liver was 
noted.  The private physician stated that the appellant's 
symptoms and findings were all consistent with his severe 
tricuspid insufficiency.  

The appellant subsequently underwent a VA medical examination 
in August 1998.  On physical examination, the liver was noted 
to be four-finger breadth below the costal margin and to be 
tender.  The examiner stated in his April 1999 addendum that 
it would appear more probable than not that the hepatitis 
followed the transfusions the appellant apparently received 
prior to his transfer to the VA hospital in August 1956, and 
that it was not clear that he received any blood during the 
VA surgery in September 1956.  In any case, the VA examiner 
also stated that the appellant did not currently demonstrate 
any active hepatitis, as revealed by the negative Hepatitis B 
Surface Antigen testing performed in August 1998.  The VA 
examiner further stated that it was unlikely that there was 
present liver damage due to the 1956 hepatitis infection.  
The examiner opined that there was no present evidence of 
active liver disease, including hepatitis, nor were there any 
chronic hepatitis residuals either by history or by medical 
examination.  

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements and his hearing testimony to establish that he 
currently suffers from any hepatitis residuals that are 
causally due to VA surgery in 1956 involving blood 
transfusion; the appellant is not medically trained and is 
not qualified to render such a medical opinion that he 
currently has hepatitis residuals as the result of VA care in 
1956.  He is also not qualified to diagnose the presence of, 
or the residuals of, any medical condition such as hepatitis.  
Further, while the appellant currently demonstrates hepatitis 
B antibodies, there is no medical evidence which indicates 
that such is a pathologic condition, or that he currently 
suffers from any residuals from the 1956 blood transfusions, 
and such would be required to make the claim plausible.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The appellant's allegations that he currently suffers from 
residuals of hepatitis caused by transfusions given in a VA 
hospital in 1956 are not otherwise borne out by the evidence 
of record including any credible medical opinion that the 
course of treatment he received at the VA in 1956 has 
resulted in any current hepatic pathology and therefore, his 
claim is not well-grounded.  

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  It is also noted, however, 
that there is no allegation that there are records that could 
be obtained that could make the claim well-grounded.

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
views the discussion as set forth in the various documents 
from the RO to be sufficient to inform the appellant of the 
type of evidence needed to well-ground this claim, and thus 
complete his application for 38 U.S.C.A. § 1151 benefits for 
residuals of hepatitis.  

Again, it is noted that there is no allegation that there are 
additional records that are available that would render the 
claim well-grounded.  If the appellant were to submit 
documentation such as clinical evidence or a persuasive 
medical opinion tending to show that he currently has 
residuals from the 1956 bout of hepatitis that was due to VA 
treatment, his claim could be considered well-grounded as per 
Robinette.  Absent evidence or credible medical opinion that 
the appellant's currently suffers from any additional liver 
disability, as the result of care and medical treatment 
provided by the VA, the Board finds that the appellant's 
claim must be denied as not well-grounded.  38 U.S.C.A. 
§ 5107 (1991); Dean v. Brown, 8 Vet. App. 449 (1995).

II  Increased Ratings Claims.

Initially, the Board finds that the appellant's increased 
rating claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), in that he has presented claims which 
are plausible.  In the context of a claim for an increased 
evaluation of a condition adjudicated service connected, an 
assertion by a claimant that the condition has worsened is 
sufficient to state a plausible, well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  This 
being so, the Board must examine the record and determine 
whether the VA has any further obligation to assist in the 
development of his claim.  38 U.S.C.A. § 5107(a).  The record 
is devoid of any indication that there are other records 
available which should be obtained.  Therefore, no further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as well as the 
entire history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown,  7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of the ulcer disability 
consists of VA medical examinations conducted in November 
1995, February 1998, and August 1998, as well as private and 
VA medical treatment records, inpatient and outpatient, dated 
between 1996 and 1998.  

Under Diagnostic Code 7305, ulcer, duodenal, a 60 percent 
evaluation is warranted when the veteran suffers from severe 
symptoms and the pain is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  A 40 percent 
rating is assigned for moderately severe symptoms; those less 
severe than needed for the 60 percent rating, but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days of more 
in duration at least four or more times a year.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  

Under Diagnostic Code 7306, gastrojejunal ulcer, a 100 
percent rating contemplates pronounced symptoms with periodic 
or continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or hematemesis, and 
weight loss.  Totally incapacitating.  A 60 percent rating 
contemplates severe symptoms which are the same as pronounced 
with less pronounced and less continuous symptoms with 
definite impairment of health.  A 40 percent rating 
contemplates moderately severe symptoms; intercurrent 
episodes of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and transient 
episodes of vomiting or melena.  38 C.F.R. § 4.114, 
Diagnostic Code 7306.

Under Diagnostic Code 7308, post gastrectomy syndromes, 
severe symptoms associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia warrant a 60 
percent rating.  Moderate symptoms with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory disturbances after meals, but with diarrhea, and 
weight loss warrant a 40 percent rating.

Under Diagnostic Code 7323, ulcerative colitis, a 100 percent 
rating is warranted for a pronounced condition resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  A 60 percent 
evaluation requires a severe condition, with numerous attacks 
per year and malnutrition, with only fair health during 
remissions.  Moderately severe symptoms, with frequent 
exacerbations warrant a 30 percent evaluation.

Under Diagnostic Code 7332, a complete loss of sphincter 
control warrants a 100 percent evaluation.  With extensive 
leakage and fairly frequent involuntary bowel movements, a 60 
percent evaluation is assigned.  Occasional involuntary bowel 
movements, necessitating wearing of a pad warrants a 30 
percent evaluation.

Furthermore, the applicable regulations state that ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, are not to be combined with each 
other.  A single evaluation should be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  For postoperative ulcer disease, evaluation under 
the provisions of Diagnostic Code 7308 or 7348 are to be 
considered.  38 C.F.R. § 4.114.

Under the criteria of Diagnostic Code 7348, vagotomy with 
pyloroplasty or gastroenterostomy, a 20 percent rating is 
warranted for recurrent ulcer with incomplete vagotomy.  A 30 
percent rating is warranted for symptoms and confirmed 
diagnosis of alkaline gastritis, or of confirmed persisting 
diarrhea.  Said surgery followed by demonstrably confirmative 
post-operative complications of stricture or continuing 
gastric retention, warrants a 40 percent evaluation.  That is 
the highest evaluation available under this code.  38 C.F.R. 
§ 4.114, Diagnostic Code 7348.

The appellant underwent a VA alimentary appendages 
examination in November 1995.  He reported that he had 
eliminated spicy foods from his diet and that he had never 
had any upper GI bleeding.  He complained of three semi-solid 
bowel movements per day and a bitter taste in his throat at 
times, but he denied any vomiting.  On physical examination, 
the abdomen was flat and normal peristalsis was observed.  
There was no abdominal tenderness.  The examiner concluded 
that there were some GI changes in function due to the 
appellant's subtotal gastric resection, mainly manifested by 
three bowel movements per day and a bitter taste in his 
mouth.

Review of the medical evidence of record indicates that the 
appellant was hospitalized at three different private 
hospitals between February 1997 and November 1997; these 
hospital admissions were caused by the appellant's cardiac 
problems.  None of these hospital records mention any 
complaints of, or treatment of, any gastrointestinal 
problems.  The appellant was noted to have a remote history 
of peptic ulcer disease with status post gastric resection in 
the Sacred Heart Medical Center records.  A February 1997 
physical examination there revealed a benign abdomen that was 
soft and nontender with active bowel sounds.  The clinical 
assessment at that facility did not include any 
gastrointestinal diagnosis.  

The appellant was treated on an outpatient basis at VA 
facilities between May 1996 and March 1998.  There is no 
record of any complaints of diarrhea, nausea or other 
gastrointestinal symptoms.  There were no clinical findings 
relating to any gastrointestinal problem.  

In February 1998, the appellant underwent a VA stomach 
examination; he complained of poor appetite, indigestion with 
reflux and diarrhea after eating, two to three times per day.  
He reported that his duodenal ulcer was fine as long as he 
took his medication.  On physical examination, the abdomen 
was noted to be soft with tenderness over the right upper 
quadrant.  The stool was brown and guaiac negative.  The 
examiner stated that there were two well-healed mid-line 
incisions that were nontender with no abnormal keloid 
formation.  The examiner also stated that the appellant's 
blood counts were within normal limits.

The report from the appellant's upper gastrointestinal 
imaging, performed in March 1998, demonstrated a scarred 
duodenal bulb but no active ulceration was identified; no 
mass, ulceration or stricture was identified within the 
esophagus or the stomach.  Mild reflux was demonstrated 
through the course of the study.  The region of the pylorus 
demonstrated free communication of the duodenum and the 
stomach.  There was no evidence of any Billroth II 
anastomosis.  The diagnostic impression was that the findings 
were more compatible with a prior Billroth I or pyloroplasty 
with extensive bulb scarring but no active ulcer, and mild 
reflux.

The appellant underwent another VA medical examination in 
August 1998.  He complained of two to three, and up to six, 
loose bowel movements per day, but never with blood or 
melena.  He reported that perhaps once per month he would 
have partial or complete stool incontinence and that he 
believed he had lost several pounds in the prior two months.  
He appellant denied dysphagia, nausea and vomiting, as well 
as any change in his bowel habits.  He complained of upper 
abdominal distress almost daily.  On physical examination, 
the abdominal incisions were noted to be well-healed.  No 
rectal mass was present, the stool was formed and medium 
brown and Hemoccult testing was negative.

In an April 1999 addendum, the examiner stated that the 
appellant did not mention any gastric distress of any nature, 
except for some distress after eating spicy foods.  The 
examiner reviewed the claims file and stated that there was 
no history of dumping or hypoglycemic symptoms; that there 
was no anemia; and that there was no malnutrition.  He also 
pointed out that the March 1998 upper GI series contained no 
evidence of a duodenal ulcer and stated that there was no 
evidence of duodenal ulcer disease or of any residuals from 
the surgery to correct the ulcer.  He opined that the March 
1998 upper GI series results showed only changes consistent 
with effective pyloroplasty and vagotomy, with no ulceration.

A.  Rating in Excess of 60 Percent.

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating in excess of 60 percent 
prior to November 1, 1999, for the appellant's service-
connected gastrointestinal disability is not in order.  To 
warrant a schedular evaluation in excess of 60 percent, the 
objective medical evidence must show a totally incapacitating 
gastrojejunal ulcer causing pronounced symptoms with periodic 
or continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or hematemesis, and 
weight loss (Diagnostic Code 7306), pronounced cirrhosis of 
the liver necessitating frequent tapping (Diagnostic Code 
7312), pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications as liver abscess (Diagnostic Code 7323), 
persistent fistula of the intestine, or after attempt at 
operative closure (Diagnostic Code 7330), or stricture of the 
rectum and anus requiring colostomy (Diagnostic Code 7333). 
As the objective medical evidence has not demonstrated the 
presence of any of these conditions, the Board finds that 
these Diagnostic Codes are inapplicable and do not support 
the assignment of an evaluation in excess of 60 percent.

The Board finds no evidence that the appellant's service-
connected ulcer disability presents such an unusual or 
exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  There is no evidence that service-
connected ulcer disability interferes markedly with 
employment in a way not contemplated by the schedular rating.  
Nor is there any evidence that it has caused repeated 
hospitalizations, or that there were any other exceptional 
disabling characteristics that would not be addressed by the 
schedular rating criteria.  Accordingly, the Board finds that 
the regular schedular standards applied in the current case 
adequately describe and provide for the appellant's 
disability level for his ulcer disease, and that the grant of 
an extraschedular evaluation in excess of 60 percent prior to 
November 1, 1999, for the ulcer disability is not warranted.

B.  Restoration of 60 Percent Evaluation.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e).  Furthermore, the regulations provide 
that the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by the VA 
within 30 days from the date of the notice.  If additional 
evidence is not received within the 60 day period and no 
hearing is requested, final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the veteran expires.  38 C.F.R. § 3.105(e),(h).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued.  
38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).

A claim for "restoration" may also require consideration of 
38 C.F.R. § 3.344.  According to this regulation, a reduction 
in a rating that has "stabilized" for five years or more, may 
not be reduced on the basis of only one examination, unless 
all the evidence of record clearly shows that a sustained 
improvement has occurred.  The Court, in Lehman v. Derwinski, 
1 Vet. App. 339 (1991), held that this five-year period is 
merely a guideline, and that the entire clinical record must 
be reviewed in order to determine whether, in fact, the 
disorder in issue has actually "stabilized."

Additionally, 38 C.F.R. § 3.344 provides that a rating 
decision will not be reduced based upon an examination that 
is "...less full and complete than those on which payments were 
authorized or continued..."  This regulation further states 
that "[r]atings on account of diseases which become 
comparatively symptom free (findings absent) after prolonged 
rest...will not be reduced on examinations reflecting the 
results of bed rest."  Moreover, although the evidence may 
show that some improvement has occurred, the rating agency 
must consider "...whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life."  38 C.F.R. § 3.344.  The 
provisions apply to ratings which have continued for five 
years or more and not to disabilities which have not become 
stabilized and are likely to improve.  38 C.F.R. § 3.344(c).

In this case, the RO proposed, in June 1999, to reduce the 
schedular rating for the appellant's service-connected 
duodenal ulcer disability from 60 percent to 40 percent.  The 
appellant was notified of this proposed reduction that same 
month; he was also notified that he had 30 days to request a 
hearing and 60 days to submit additional evidence.  He did 
not submit any such evidence, nor did he request a hearing.  
In August 1999, the RO reduced the disability evaluation for 
the service-connected duodenal ulcer disability from 60 
percent to 40 percent rating, to take effect on November 1, 
1999.  The appellant was notified of this reduction by letter 
dated August 24, 1999.  Accordingly, making the reduction 
effective from November 1, 1999, was proper under the 
regulation.

This reduction was based on the medical information contained 
in the February 1998 VA examination; the March 1998 upper GI 
series; the August 1998 VA medical examination with April 
1999 addendum which indicated a thorough review of the entire 
claims file; medical records dated in 1997 from three private 
hospitals; and outpatient treatment records dated between 
1995 and 1998.  This evidence is comparable the amount and 
type of evidence considered in the September 1992 rating 
decision which granted the 60 percent evaluation and 
therefore the provisions of 38 C.F.R. § 3.344 have been 
satisfied.  

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

The evidence of record establishes that the appellant's ulcer 
disability does not currently approximate the criteria for 
the 60 evaluation under Diagnostic Code 7305 (ulcer, 
duodenal).  Specifically, a 60 percent evaluation requires a 
finding of pain only partially relieved by standard ulcer 
therapy.  In this case, the most recent VA examination 
revealed formed stools without blood, and no evidence of 
anemia or malnutrition.  In addition, while some weight loss 
has been documented, a private cardiology report dated in 
July 1998 indicates that the appellant's symptoms are 
consistent with his severe tricuspid disease.  Furthermore, 
the evidence does not show recurrent hematemesis, melena, or 
anemia productive of a definite impairment of health.  
Finally, the VA examiner specifically noted that the recent 
upper GI series had revealed only mild reflux with no current 
ulceration.  As such, there is no basis for a 60 percent 
rating under Diagnostic Code 7305. 

A higher rating would not be available under Diagnostic Code 
7308.  Although the appellant has reported frequent symptoms 
of diarrhea shortly after eating, there is no objective 
clinical evidence of malnutrition, or anemia.  As severe 
postgastrectomy syndrome is not shown, there is no basis for 
a 60 percent rating under Diagnostic Code 7308. 

In addition, Diagnostic Code 7348 is not appropriate in this 
case, because the maximum rating it provides is 40 percent.  
In addition, even the 40 percent rating requires 
"demonstrably confirmative postoperative complications of 
stricture or continuing gastric retention," which are not 
shown or suggested in this case.

Therefore, it is the conclusion of the Board that the current 
objective findings do not more nearly approximate those for a 
60 percent rating, and accordingly the lower rating is for 
application.  38 C.F.R. § 4.7.  Thus, in light of the absence 
of clinical evidence of weight loss and anemia, required 
under Diagnostic Codes 7305 and 7308 for both the 40 and 60 
percent ratings, and the absence of malnutrition, required 
for a 60 percent rating under DC 7308, it is the decision of 
the Board that a 60 percent rating for the appellant's 
duodenal ulcer is not warranted.

In sum, the RO has properly reduced the rating for the 
duodenal ulcer disease disability from 60 percent to 40 
percent, based on demonstrated material improvement under the 
ordinary conditions of life.  The current 40 percent rating 
for the ulcer disability is proper, based on clinical 
evidence demonstrating only mild reflux and no evidence of an 
active ulcer, with no complaints or findings of vomiting, 
melena, hematemesis, anemia or malnutrition over the last 
several years.  The preponderance of the evidence is against 
restoration of a 60 percent rating for the ulcer disability.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Total Rating.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Veterans 
who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).

In this case, the appellant does not currently have a single 
disability rated at 60 percent, or two or more disabilities 
with at least one disability rated at 40 percent, or a 
combination of disabilities rated at 70 percent.  
Specifically, his only service-connected disability is 
currently rated at 40 percent disabling (duodenal ulcer).  
Thus, the appellant does not meet the schedular criteria for 
total disability, as of November 1, 1999.  Prior to that 
date, the appellant's single disability was evaluated as 60 
percent disabling.

The appellant underwent a VA social and industrial survey in 
February 1996.  He complained of having no appetite, low 
energy, daily headaches, diarrhea and back pain.  He said 
that he had never been put on any special diet.  The 
appellant stated that his diarrhea was so bad that he was 
often fearful of leaving his home; however, he also reported 
bowling two to three times per week, enjoying fishing and 
occasionally going camping.  He said that he had 
approximately 350 friends because of his senior league 
bowling.  The appellant reported that he graduated from high 
school; that he worked as a lather from 1958 to 1971; that he 
has been receiving Social Security Administration disability 
benefits since 1972; that he had had a number of employees 
working for him; that he had worked throughout the Northwest 
and Alaska; and that he never had any other training.

The social worker who conducted the survey concluded that, 
while the appellant could probably not work in construction 
anymore, he could perform other functions, especially if 
offered training.  The social worker considered the 
appellant's capacity to regularly participate in bowling 
leagues and his capacity to go fishing and camping in 
reaching this conclusion.

After reviewing all of the evidence, and considering the 
appellant's educational and occupational experience, and the 
current nature and extent of his service-connected 
disability, as well as all applicable regulations, the Board 
finds the evidence does not demonstrate that his service-
connected disability is sufficient to render it impossible 
for the average person or for the veteran individually to 
secure and follow any substantially gainful occupation.  
Specifically, the clinical evidence of record suggests that 
his ulcer disability has been stable for a number of years.  
He seems to be fairly well controlled on medication, and has 
not been recently hospitalized.  In addition, he was able to 
bowl, go fishing and go camping, until he underwent cardiac 
surgery for a non-service-connected disorder.  Further, the 
evidence indicates that the appellant's inability to work is 
related, in most part, to non-service-connected disabilities, 
in addition to his service-connected ulcer disorder.  During 
the August 1998 VA examination, he indicated that his cardiac 
problems, lumbosacral and cervical spine pain and upper right 
quadrant soreness were of greater significance to him than 
the diarrhea.  The examiner also noted diagnoses of chronic 
obstructive pulmonary disease and emphysema.  Thus, it is the 
Board's determination that the veteran is not precluded from 
performing a substantially gainful occupation as a result of 
his service-connected disability. Accordingly, entitlement to 
a total disability rating based on individual unemployability 
is not warranted.

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. 
§ 4.19.

The fact that the appellant is unemployed is not enough.  The 
question is whether his service-connected disorders, without 
regard to his nonservice-connected disorders or advancing age 
make him incapable of performing the acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
He has not presented, nor has the Board found, circumstances 
that place this appellant in a different position than other 
veterans rated 40 to 60 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  See 
38 C.F.R. §§ 4.1, 4.15; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The appellant's duodenal ulcer disability is not, 
and has not been, in the Board's determination, so severely 
disabling as to render him or the average person similarly 
situated unable to secure and follow substantially gainful 
employment, nor does the evidence of record reflect that this 
condition would render him individually unable to follow a 
substantially gainful occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provides 
that, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, as indicated in adjudicating the increased 
rating issue, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disability, the Board finds that the appellant could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
disability from residuals of hepatitis as a result of medical 
treatment rendered by the Department of Veterans Affairs in 
1956 is denied.

Entitlement to an evaluation in excess of 60 percent for 
duodenal ulcer disease, prior to November 1, 1999, is denied.

Restoration of a 60 percent rating for a duodenal ulcer 
disability is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

